Kirkpatrick, G. J.
The ground on which we decided that case was, that there was no judgment; there could not be a judgment unless something was recovered, and in-that case it did not appear what was recovered, or for wha-t judgment was ordered.
Vroom, also cited Rev. Laws 135; 14 Vin. Abr. title Judgment, letter G. A. 2; 10 Co. Rep. 77.

Curia advisare vult.

The next day the opinion of the court was delivered by
*Kirkpatrick, O. J.
The judgment offered in -evidence at the circuit was not void, but voidable-only. It was a subject of which the judge had cognizance. This authority to enter judgment in vacation was not a new authority; it was an old common law authority, and this statute only came in to regulate the matter; therefore
Let the rule for new trial be discharged.